Citation Nr: 0933863	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation greater than 10 percent for 
tinnitus.

3.  Entitlement to a compensable evaluation for hearing loss, 
left ear.  

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for emphysema.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.  

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In his June 2006 Form 9, the Veteran noted he did not want a 
Board hearing.  He subsequently indicated that he would like 
a videoconference.  In his March 2008 Form 9, the Veteran 
requested a travel board hearing.  In an appeal hearing 
options form received in March 2008, he also requested a 
local hearing.  A local hearing was held in October 2008.  At 
that time, the Veteran submitted a statement indicating he 
was satisfied with his RO hearing and wished to cancel any 
requests for a Board hearing.  

Rating decision dated in May 2009 granted service connection 
for ligamentous instability of the left knee (10 percent); 
continued a 10 percent evaluation for posttraumatic arthritis 
of the left knee; and denied service connection for 
hypertension, bilateral fractured wrists, fractured nose, and 
fracture of the right great toe.  On review, there is no 
indication that the Veteran has appealed these issues and 
they are not for consideration by the Board at this time.  


FINDINGS OF FACT

1.  The disability picture associated with the Veteran's PTSD 
is consistent with occupational and social impairment with 
reduced reliability and productivity.  The overall evidence 
does not support a finding that the Veteran's PTSD is 
productive of occupational and social impairment with 
deficiencies in most areas.  

2.  The Veteran's service-connected tinnitus is assigned the 
maximum schedular evaluation.  

3.  The Veteran's service-connected left ear hearing loss is 
manifested by level I hearing.  The Veteran is not service-
connected for right ear hearing loss.  

4.  The preponderance of the evidence is against a finding 
that the Veteran currently has hepatitis that is related to 
active military service or events therein.  

5.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed emphysema is related 
to active military service or events therein.  

6.  Rating decision dated in January 2002 denied service 
connection for a back disability.  The Veteran disagreed with 
this decision and a statement of the case (SOC) was furnished 
in October 2003; however, the Veteran did not perfect an 
appeal of this decision.

7.  Evidence submitted since the January 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disability and does not raise a reasonable possibility of 
substantiating the claim.

8.  Rating decision dated in January 2002 determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a bilateral knee condition.  
The Veteran disagreed with this decision and a SOC was 
furnished in October 2003; however, the Veteran did not 
perfect an appeal of this decision.  

9.  Since the final January 2002 decision, evidence has been 
added to the record that relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee disability.

10.  The preponderance of the evidence is against a finding 
that the Veteran's right knee disability is related to active 
military service, or was caused or aggravated by service-
connected left knee disability; and there is no evidence of 
right knee arthritis manifested to a compensable degree 
within one year following discharge from service.  

11.  The Veteran's combined disability evaluation is 60 
percent and he does not meet the schedular requirements for 
TDIU.

12.  The preponderance of the evidence is against a finding 
that the Veteran is unable to obtain or maintain any form of 
substantially gainful employment due to service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2008).

3.  The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100, 4.86 (2008).

4.  Service connection for hepatitis is not warranted.  
38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301, 3.303 (2008).   

5.  Service connection for emphysema is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

6.  The January 2002 decision, which denied service 
connection for a back disability, is final.  38 U.S.C.A. § 
7105 (West 1999); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

7.  Evidence submitted since the January 2002 decision is not 
new and material and the claim of entitlement to service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

8.  The January 2002 decision, which determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a bilateral knee condition, is final.  
38 U.S.C.A. § 7105 (West 1999); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

9.  Evidence submitted since the January 2002 decision is new 
and material and the claim of entitlement to service 
connection for a right knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

10.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  

11.  The criteria for an award of TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen 
a previously denied claim for service connection based upon 
the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

        Claims for increase

By letters dated in March 2006, December 2006, May 2008, and 
March 2009, the Veteran was notified of evidence needed to 
substantiate his claims for increase for PTSD, left ear 
hearing loss, and tinnitus; and for TDIU.  He was advised of 
the information and evidence VA will provide and of the 
information and evidence he was responsible for providing.  
He was provided information regarding how VA assigns 
disability ratings and effective dates and was given the 
rating criteria for evaluating PTSD, hearing loss, and 
tinnitus.  He was also asked to submit any evidence in his 
possession that pertained to his claims.  The claims were 
readjudicated in the April 2009 SSOC.  

	Service connection

By letters dated in December 2006, the Veteran was notified 
of the evidence needed to substantiate his claims of service 
connection for hepatitis and emphysema.  He was advised of 
the information and evidence VA will provide and of the 
information and evidence he was responsible for providing.  
He was also provided information regarding how VA assigns 
disability ratings and effective dates and was asked to 
submit any evidence in his possession that pertained to his 
claims.  The claims were readjudicated in the April 2009 
SSOC.  

	New and material evidence

By letter dated in December 2006, the Veteran was notified 
that his claim for service connection for a back condition 
had been previously denied.  He was advised of the basis for 
denial and of the need to submit new and material evidence.  
He was notified of the meaning of "new evidence" and 
"material evidence" and was further advised of the evidence 
needed to substantiate the underlying claim for service 
connection.  

As the claim for service connection for a right knee 
condition is being reopened herein, any errors in notice 
regarding the claim to reopen are considered harmless.  The 
Board notes that by letter dated in July 2006, the Veteran 
was notified of the evidence needed to substantiate the 
underlying claim of service connection for a knee condition.  


Duty to assist

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The claims file contains the Veteran's service treatment 
records and VA medical center (VAMC) records dated through 
March 2009.  The Veteran reported treatment for his knee and 
back at VAMC Cincinnati in 1973.  These records were 
requested but response received indicates that there were 
none available.  Further efforts to obtain these records are 
not required.  See 38 C.F.R. § 3.159(c)(2) (2008).  The 
claims file also contains Social Security Administration 
(SSA) records received on disc and various private records.  

In connection with this appeal, the Veteran underwent a PTSD 
examination in April 2007.  The claims file was available for 
review.  The Veteran underwent VA PTSD and audiometric 
examinations in November 2008.  The Board acknowledges that 
the claims file was not available for review at these 
examinations.  In this regard, the Board notes that the 
issues on appeal involve evaluation and the purpose of the 
November 2008 examinations were to ascertain the current 
severity of already service-connected disabilities.  

On review, the examinations contain relevant objective 
findings and are adequate for rating purposes.  The Board 
observes that the Court has never held that in every case an 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  Therefore, a remand solely to have the 
claims file reviewed would serve no useful purpose.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Board also notes that in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability.  While it 
does not appear that the functional effects of the Veteran's 
left ear hearing loss disability were specifically discussed 
on VA examination, the Board notes that other evidence of 
record adequately addresses this issue.  That is, both the 
Veteran and his spouse have provided testimony and statements 
regarding the severity of his hearing loss.  The Board 
further notes that the Veteran's hearing loss was most 
recently characterized as normal to mild and that objective 
evidence does not show significant functional effects.  

Regarding the Veteran's claims for service connection, the 
Board acknowledges that although the Veteran has been 
provided a general medical examination, he has not been 
specifically provided examinations to determine the etiology 
of claimed emphysema and hepatitis.  On review and as 
discussed in further detail below, the record does not show 
evidence of these disabilities during service and there is no 
credible evidence of continuity of symptoms or of a 
relationship between current disability and active service.  
Thus, the Board finds that the requirements for examinations 
are not met.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, 
supra.  

Regarding the claim to reopen service connection for a back 
disability, the Board notes that the duty to provide a 
medical examination or obtain a medical opinion applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  As discussed below, new and 
material evidence has not been submitted sufficient to reopen 
this claim and therefore, an examination is not warranted.  

As discussed below, the claim for service connection for a 
right knee disability is reopened herein.  The Veteran was 
provided a VA examination in January 2008 and a medical 
opinion regarding secondary service connection was obtained.  
On review, the examiner provided sufficient rationale for his 
opinion.  The Board acknowledges that an opinion was not 
obtained regarding direct service connection.  However, as 
noted below, the record does not contain credible evidence of 
continuity or other evidence suggesting a relationship 
between current disability and military service.  Therefore, 
additional examination is not warranted.

Regarding the claim for TDIU, the Board notes that the 
Veteran has been provided various examinations throughout the 
appeal period, to include a general medical examination to 
assess employability in April 2007.  On review, the record 
contains sufficient evidence on which to decide this claim 
and further examination is not warranted.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Claims for Increase

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

	a. PTSD

Rating decision dated in October 2003 granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective February 28, 2001.  In September 2006, the Veteran 
filed a claim for TDIU.  In connection with his TDIU claim, 
the Veteran's PTSD was re-evaluated.  In July 2007, the 50 
percent evaluation was continued.  The Veteran perfected an 
appeal of this decision.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
In a November 2006 statement, the Veteran indicated that he 
could not stand to be around people, even family and he 
cannot stand to be around noise.  

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

VAMC records show sporadic treatment for PTSD.  Mental health 
intake dated in September 2005 indicates the Veteran was seen 
following a positive depression and trauma screen.  He 
reported that he was divorced but was close to his children 
and to two of his grandchildren.  He was cooperative, alert, 
and oriented times three.  He was tearful when talking about 
Vietnam and he endorsed depression most of the time since 
service.  He reported that he sometimes hears voices that are 
not there.  He denied suicidal ideation but reported thoughts 
of harming himself in the past.  He endorsed multiple PTSD 
symptoms, including nightmares and social isolation.  
Diagnoses were PTSD, major depression, and alcohol 
dependence.  GAF was reported as 47.  Note dated in October 
2005 indicates the Veteran had insomnia, irritability, 
flashbacks, startle response, avoidance of others, anger, 
emotional withdrawal, and intrusive thoughts.  He indicated 
that everything seemed to be getting worse.  It was noted 
that he had no treatment for PTSD.  The Veteran was described 
as cooperative, but rather irritable and cynical.  Mood was 
depressed.  There was no suicidal or homicidal ideation or 
psychotic material.  He was alert and oriented with intact 
memory.  Insight and judgment were fair.  Impression was PTSD 
with depression.  He was given a trial of citalopram and 
trazodone for sleep.  Note dated in December 2005 indicates 
that he was getting more sleep but could use more.  Mood was 
a bit better but not as good as it could be.  

In March 2006, the Veteran was seen in the gastrointestinal 
(GI) clinic.  It was noted that he became very tearful during 
the conversation and described anhedonia and sadness.  Due to 
his severe depression and suicidal thought, he was sent to 
the emergency room for a psychiatric evaluation.  Mental 
health note indicated that the Veteran has suicidal thought a 
couple of times a week but he denied any current thought.  He 
was future oriented and was working full-time although he was 
concerned about losing his job.  He reported a remote history 
of a suicide attempt.  He also acknowledged that he had a 
drinking problem but rejected referral for treatment 
programs.  The Veteran was alert and fully oriented with 
logical and goal-directed thinking.  Mood and affect were 
depressed.  Diagnosis was depression, not otherwise 
specified, PTSD by history, and alcohol dependence.

Primary care note dated in July 2006 indicates that the 
Veteran had lost his job and since then feels worthless.  He 
has Celexa but was not 100 percent compliant with 
medications.  He admitted to suicidal thoughts but no plans 
of recent.  He denied any homicidal tendencies.  Assessment 
included depressive symptoms.  

In connection with his SSA claim, the Veteran underwent a 
medical examination in August 2006.  He reported that his 
depression was getting worse and he has trouble sleeping.  On 
review of systems, it was noted that he is able to take care 
of himself and perform basic activities of daily living.  He 
helps his sister with shopping.  The Veteran's speech was 
fluent and he followed directions and commands without 
difficulty.  Memory for recent and remote medical events was 
preserved and intellectual function was grossly normal.  
Impression included depression and PTSD.  

VA mental health note dated in October 2006 indicates the 
Veteran was scraping by on his VA disability and some 
savings.  Sleep was still poor although trazodone helped 
somewhat.  Mood was fairly good.  Diagnosis was PTSD.  

The Veteran underwent a VA PTSD examination in April 2007.  
He reported psychiatric treatment about 4 times a year and 
that he takes antidepressant medication and a sleep aid.  He 
had been dating a girlfriend since September 2006.  He does 
not have close friends and sees family members for a short 
time every two weeks.  He does not have any hobbies.  The 
Veteran's general appearance was clean and speech was 
unremarkable.  Affect was constricted and mood was dysphoric.  
He was oriented to person, time, and place.  Thought process 
and content was unremarkable and there were no delusions.  
The examiner noted that the Veteran understands outcome of 
behavior and understands that he has a problem.  He reported 
problems falling asleep and waking during the night.  There 
was no inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, suicidal/homicidal thoughts, or 
episodes of violence.  Impulse control was reported as good 
and there were no problems with the activities of daily 
living.  Memory was normal.  The Veteran reported daily PTSD 
symptoms of moderate severity.  He attributed social 
withdrawal, irritability, difficulty getting close to others 
and depressed mood to his stress exposure.  Axis I diagnoses 
were PTSD, major depression, and alcohol dependence.  The 
examiner noted that the Veteran's social withdrawal overlaps 
with his depression.  GAF was 55.  

VA primary care noted dated in June 2007 indicates the 
Veteran is supposed to be on citalopram and by dates appears 
that he is.  He still feels very anxious.  

At the October 2008 hearing, the Veteran reported that he 
sleeps approximately 5 to 6 hours a night.  He testified that 
PTSD affects most everything that he does including his 
social life.  When he worked he did not like being around the 
boss.  He reported that they got along good and that he got 
along with the people he had to be around.  He did not like 
to be around them but made the best of it.  He is sure that 
he did have conflicts with people that he worked with.  His 
wife testified that he startles easy, and is forgetful and 
irritable.  

The Veteran most recently underwent a VA PTSD examination in 
November 2008.  The Veteran's previous psychiatric treatment 
was discussed.  The Veteran reported that he was married for 
a year and a half.  The only socialization he does is with 
his wife and he reported getting along quite well with her.  
He attends church.  He denied any violence but reported 
persistent irritability.  On mental status examination, 
thought process was logical and sequential.  He stated that 
he hears some distant voices about 4 days a week that he 
feels are related to Vietnam.  He did not appear internally 
preoccupied and did not appear to be hallucinating during the 
session.  He had fairly good eye contact and no suicidal or 
homicidal ideations.  Activities of daily living were fairly 
adequate and he was casually groomed.  He was alert and 
oriented in all spheres and memory was intact.  He did 
exhibit some mild irritability and mild sarcasm.  He did not 
appear significantly depressed or appear overly anxious.  
There was some mild psychomotor retardation.  He experiences 
crying spells and sleeps about 5 hours per night.  He 
reported daily nightmares.  GAF was reported as 70.  

A January 2009 statement from the Veteran's spouse indicates 
that he is very moody and sullen and content to stay in a 
dark room.  

In determining whether an increased evaluation is warranted, 
the Board has considered the April 2007 examiner's statement 
that the Veteran's PTSD signs and symptoms result in 
deficiencies in judgment, thinking, family relations, work, 
and mood.  The Board acknowledges that this is contained in 
the criteria for a 70 percent evaluation.  The examiner went 
on to state, however, that there was no impairment in 
judgment and thinking and that the Veteran has brief contact 
with family members.  He further stated that there was 
reduced reliability and productivity due to PTSD symptoms, 
which is contained in the criteria for a 30 percent 
evaluation.  It was noted that social withdrawal, depressed 
mood and irritability affects his persistence on jobs and the 
ability to tolerate work stress.  The November 2008 examiner 
noted that the Veteran does have some degree of social 
functioning and he was not felt to be significantly disabled 
from a psychiatric standpoint.  He further noted that based 
on previous VA records, it appears the Veteran has been doing 
reasonably well from a psychiatric standpoint in regards to 
his PTSD and that overall, his condition has been stable.  
The examiner further stated that there have been no episodes 
psychiatrically that he could find that were incapacitating.  

The overall evidence shows that due to his PTSD, the Veteran 
suffers from poor sleep with nightmares, depression, anxiety, 
and irritability.  Records also note intermittent suicidal 
ideation.  On review, the findings remain consistent with a 
50 percent evaluation and the criteria for a 70 percent 
evaluation are not met or more nearly approximated.  That is, 
the Board does not find the overall disability picture to be 
productive of occupational and social impairment with 
deficiencies in most areas, to include as due to symptoms 
contemplated by the rating criteria.  There is no evidence of 
obsessional rituals, speech problems, or panic attacks.  
Although the Veteran experiences depression, there is no 
indication that he is unable to function independently.  On 
the contrary, evidence of record indicates he is able to 
complete his activities of daily living.  The Veteran 
exhibits irritability, but impaired impulse control or 
periods of violence are not shown.  There is no evidence of 
spatial disorientation or neglect of personal appearance and 
hygiene.  The Veteran's PTSD interferes with his social life 
and although he has difficulty establishing relationships, 
the evidence does not show that he is unable to establish and 
maintain any effective relationships.  The Veteran reportedly 
has some contact with family members and a good relationship 
with his spouse.  He also attends church.  

The Board has considered whether the veteran is entitled to a 
staged rating.  See Hart, supra.  At no time during the 
pendency of this appeal has the Veteran's service-connected 
PTSD been more than 50 percent disabling.  As such, a staged 
rating is not warranted.  

	b. Tinnitus

Rating decision dated in January 2002 granted service 
connection for tinnitus and assigned a 10 percent evaluation 
effective February 28, 2001.  In connection with his TDIU 
claim, the Veteran's tinnitus was re-evaluated.  In July 
2007, the 10 percent evaluation was continued.  The Veteran 
perfected an appeal of this decision.  

In a November 2006 statement, the Veteran reported that the 
ringing in his ears was almost unbearable.  

At the October 2008 hearing, the Veteran was advised that he 
was currently at the maximum evaluation for tinnitus and that 
it did not matter whether the noise was in one ear or both 
ears.  The Veteran indicated that he understood and no 
further testimony was provided regarding this issue.

VA examination in November 2008 documented the Veteran's 
complaints of constant bilateral tinnitus.  
  
In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 of VA's Schedule of Rating Disabilities 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  
Subsequently, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations is entitled to substantial deference by 
the courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court had erred in not deferring 
to VA's interpretation.

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran 
is limited to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  In this case, the appellant has already been 
assigned a 10 percent rating for tinnitus.  This is the 
maximum schedular rating available for tinnitus under VA's 
rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied due to the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  A staged rating is not for application.  
See Hart, supra.  

	c. Hearing loss, left ear

Rating decision dated in January 2002 granted service 
connection for hearing loss in the left ear and assigned a 
noncompensable evaluation effective February 28, 2001.  In 
connection with his TDIU claim, the Veteran's left ear 
hearing loss was re-evaluated.  In July 2007, the 0 percent 
evaluation was continued.  The Veteran perfected an appeal of 
this decision.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Puretone threshold average is the sum of 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
divided by four.  To evaluate the degree of disability of 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

Table VIa ("Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average") is used to determine a 
Roman numeral designation when the examiner certifies that 
the use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86.  38 C.F.R. § 38 C.F.R. § 4.85(c) 
(2008).  

38 C.F.R. § 4.86 provides that Table VIa may be used when 
puretone thresholds are 55 decibels or more at 1000, 2000, 
3000, and 4000 Hertz; or 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  

The Veteran is not service-connected for right ear hearing 
loss.  Pursuant to regulation, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I, subject to the provisions of § 
3.383 of this chapter.  38 C.F.R. § 4.85(f) (2008).

At the October 2008 hearing, the Veteran's spouse testified 
that she constantly has to repeat herself.  In a January 2009 
statement, the Veteran's spouse indicated that his hearing is 
gone.  

The Veteran most recently underwent a VA examination in 
November 2008.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
20
20
25
30
35

Puretone threshold average was 27.5 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.  The examiner also provided an explanation 
for the use of only puretone thresholds, indicating that the 
Veteran had a tinnitus match at 6000 Hz.  

Under the rating criteria, the Veteran has level I hearing in 
the left ear, regardless of whether Table VI or Table VIa is 
used.  As noted, the right ear is also assigned a Roman 
numeral I.  (The Board notes that even if this ear was 
service-connected it would still be assigned a Roman numeral 
I.)  These findings correspond to a 0 percent evaluation.  

At no time during the pendency of this appeal has the 
Veteran's left ear hearing loss warranted a compensable 
evaluation and staged ratings are not for application.  See 
Hart, supra.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Objective evidence does 
not show that the Veteran is frequently hospitalized for his 
PTSD, tinnitus, or left ear hearing loss; or that such 
disabilities cause a marked interference with employment 
beyond that contemplated in the schedular standards.  As will 
be discussed in further detail below, the evidence indicates 
that the Veteran was terminated from his most recent 
employment for reasons unrelated to service-connected 
disabilities.  The Board has considered the Veteran's 
contentions and testimony but finds that the requirements for 
referral for extraschedular evaluation are not met.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the Veteran's claim for right knee disability was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

a. Hepatitis

In October 2006, the Veteran filed a claim for service 
connection for hepatitis.  In December 2006, the RO asked the 
Veteran to provide information regarding any risk factors for 
hepatitis C.  No response was received.  

Service records show that on examination for enlistment in 
August 1969, the Veteran had a tattoo on his shoulder.  
Service records do not show any diagnosis of or treatment for 
hepatitis or other liver problems and none were noted on 
separation examination in November 1971.  

VAMC record dated in January 2006 indicates the Veteran was 
referred for evaluation of abnormal liver function tests.  A 
history of heavy alcohol use was noted.  Following 
examination and review of diagnostic tests, assessment was 
ETOH (ethyl alcohol) liver disease.  It was noted that per 
abdominal ultrasound, he may already have cirrhosis.  CT scan 
of the abdomen in January 2006 showed (1) no CT evidence of 
chronic liver disease or hepatic mass; and (2) status post 
cholecystectomy.  In October 2006, the Veteran reported that 
he had cut down on alcohol use.  He indicated that he was 
recently seen at a private hospital and told he had "the 
hepatitis virus" but nothing else.  It was noted that past 
VAMC studies have been negative.  Impression included ETOH 
hepatitis.  

On SSA examination in August 2006, the liver was not palpable 
and there was no obvious ascites.  Impression included liver 
disease probably secondary to alcohol drinking.  

The Veteran underwent a VA general medical examination in 
April 2007.  It was noted that past VAMC studies have been 
negative for viral hepatitis and the Veteran denied a history 
of jaundice, abdominal swelling, or hematemesis.  It was 
noted that the injury occurred after active service.  
Diagnosis was alcohol induced hepatitis.

VAMC records dated in September 2007 note abnormal liver 
function tests, mildly elevated since 2003.  Alcoholic 
hepatitis was suspected.  Cirrhosis and low grade alcoholic 
hepatitis was noted in October 2007.  

At the October 2008 hearing, the Veteran reported that he was 
exposed to blood while in Vietnam.  He did not get any 
tattoos during service.  He indicated that following service, 
he was not exposed to blood or blood products and had not 
experienced any other risk factors for hepatitis.

On review, evidence of record does not show that the Veteran 
had hepatitis or other chronic liver disability during 
service and there is no competent evidence relating any 
current diagnosis of hepatitis to active military service or 
events therein.  On the contrary, the evidence relates 
current disability to alcohol abuse.  In this regard, the 
Board notes that applicable regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301 (2008).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999); 
VAOPGCPREC 2-98 (1998).

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the Federal Circuit has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The overall 
evidence of record does not establish that the Veteran's 
alcohol use is caused by service-connected disability.  

The preponderance of the evidence is against the claim for 
service connection for hepatitis and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  

	b. Emphysema

In a November 2006 statement, the Veteran reported that he 
takes Combivent for breathing (emphysema).  This statement 
was submitted in connection with his TDIU claim and was 
apparently considered as a new claim for service connection.  

On examination for enlistment in August 1969, the Veteran 
reported shortness of breath and chest pain secondary to 
smoking.  The Veteran's lungs, however, were reported as 
normal on clinical evaluation.  Service records do not show 
complaints of or treatment for any chronic lung disability.  
On examination for separation in November 1971, the Veteran's 
lungs were again reported as normal.  

In a February 2001 statement, the Veteran reported that 
during service, he was camped beside bomb craters that still 
had unexploded bombs in them and that the hissing noise that 
came out of them would burn his eyes and lungs.  He thought 
it was some kind of nerve gas or something.  

Primary care note dated in September 2005 indicates that the 
Veteran completed his pulmonary function tests (PFTs), chest 
x-ray and stress test.  Changes of emphysema were found on 
chest x-ray and by PFTs.  He was advised to stop smoking.  
Assessment was chronic obstructive pulmonary disease (COPD) 
by PFT and continued tobacco abuse.  

On SSA examination in August 2006, the Veteran reported he 
was diagnosed with COPD/emphysema in 2004.  

Chest x-ray dated in January 2007 showed pulmonary emphysema 
with emphysematous bullae in the right apex not significantly 
altered since previous study.  VA general medical examination 
in April 2007 also noted a diagnosis of COPD.  

The Veteran underwent a VA pulmonary consult in February 
2008.  He reported a 45 year smoking history.  The examiner 
noted that while the Veteran was there for suspected 
obstructive sleep apnea, he gave a very troubling history of 
angina, syncope, severe shortness of breath, and dyspnea on 
exertion.  The examiner thought he had a mix of both cardiac 
and pulmonary issues.  

At the October 2008 hearing, the Veteran reported that he was 
not diagnosed with emphysema during service.  He testified 
that he has worked around dirt most of his life and that he 
was short-winded even when he came back from service.  He 
indicated that he breathed the gas from the powder after the 
guns were shot.  He also reported that some of the bombs were 
leaking gas and he was burning from it.  He was not seen for 
breathing problems at that time.  

VAMC records dated in December 2008 note the Veteran has 
severe pulmonary disease and was on inhalers.  

The Board observes that the Veteran reported shortness of 
breath and chest pain at enlistment.  However, his lungs were 
determined to be normal and he is entitled to the presumption 
of soundness.  See 38 C.F.R. § 3.304(b) (2008).  

The Board acknowledges the Veteran's contentions that he was 
exposed to various gasses from gun powder and bombs while he 
was in Vietnam.  The Veteran is competent to report his 
experiences at that time.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  He is also 
competent to report that he has had problems being short-
winded since service.  On review, however, the overall 
evidence does not support the Veteran's testimony regarding 
continuity of symptoms.  That is, at separation the Veteran's 
lungs were reported as normal and the Veteran indicated that 
his health had not changed since entering the service.  
Additionally, the Veteran's respiratory system was reported 
as normal on VA examination in April 1972 and there is no 
evidence of complaints of or a diagnosis of pulmonary 
disability until many years following service.  

On review, the evidence of record does not show chronic lung 
disability during service and the record does not contain 
competent evidence relating currently diagnosed emphysema to 
active military service or events therein.  The Board 
acknowledges the Veteran's contentions but notes he is not 
competent to render a medical etiology opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim for 
service connection for emphysema and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  

New and material evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

	a. Back disability

Service connection for a back disability was originally 
denied in January 2002 essentially based on findings that 
there was no record of treatment in service and that there 
was no evidence the condition occurred during service.  The 
Veteran disagreed with this decision and a SOC was furnished 
in October 2003.  The Veteran did not submit a timely appeal 
and therefore, this decision is final.  See 38 U.S.C.A. § 
7105 (West 1999); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Evidence of record at the time of the January 2002 denial 
included service treatment records, VA examination dated in 
April 1972, the Veteran's claim, and private medical records.  
Service records are negative for any complaints of or 
treatment for back pain and on examination for separation in 
November 1971, his spine was reported as normal on clinical 
evaluation.  The April 1972 VA examination did not document 
any complaints related to the Veteran's back and no objective 
abnormalities relating to such were noted.  

In his March 2001 claim, the Veteran reported that he started 
having back pain in 1980 and had back surgery in 1983.  
Private records show the Veteran underwent a bilateral 
laminectomy at L5-L6 and excision of herniated disc in 
November 1992.  

Evidence submitted since the final January 2002 decision 
includes the Veteran's statements and testimony and various 
medical evidence.  

On SSA examination in August 2006, the Veteran reported lower 
back pain since 1981 and that it is getting worse.  
Impression included chronic low back pain.  

MRI of the lumbar spine in January 2007 showed (1) status 
post prior bilateral hemilaminectomies at the L4-L5 level.  
There was mild scar tissue in the ventral epidural space 
which extended into the right lateral recess.  There was 
circumferential encasement of the right L5 tranversing nerve 
root; and (2) mild multilevel spondylosis in the lumbar 
spine.  There was no significant neural foraminal stenosis or 
central spinal canal stenosis at any level.  

VAMC records dated in March 2007 show the Veteran was seen 
with complaints of back pain.  He reported that he fell in 
December.  Following x-rays, impression was back injury with 
indistinctness of right pedicle on x-ray.  

On VA general medical examination in April 2007, the Veteran 
reported the onset of a low back condition in 1990.  The 
Veteran stated he was lifting a pitch fork and felt a pull in 
his back.  He stated he was diagnosed with a herniated disc 
and underwent surgery.  He reported that his back pain had 
been progressively worse over the last several years.  
Diagnosis was (1) multilevel degenerative spondylosis of the 
lumbar spine and (2) status post bilateral hemilaminectomies 
at L4-5.  

At the October 2008 hearing, the Veteran reported that he 
fell off of a gun in Vietnam and hit his knee.  He indicated 
that his back felt sore at that time.  He was treated for his 
knee but was not treated for his back.  He also testified 
that he was grazed by shrapnel in the back.  

To the extent the additional evidence was not previously 
considered, it is new.  The above medical evidence 
essentially shows continued complaints of and treatment for 
the Veteran's back disability.  This evidence does not 
establish any relationship to service and it is not 
considered material.  Regarding the Veteran's testimony that 
his back was sore following an in-service fall and that he 
sustained a shrapnel injury, the Board acknowledges that for 
purposes of reopening a claim, the credibility of the 
evidence is presumed.  See Justus, supra.  However, the Board 
does not consider this evidence material because it does not 
raise a reasonable possibility of substantiating the claim.  
That is, it does not establish chronic disability during 
service or any relationship between current disability (with 
an onset many years following service) and the injuries he 
reported sustaining in service.  Thus, the claim is not 
reopened.  

	b. Right knee disability

Rating decision dated in May 1972 denied service connection 
for a bilateral knee condition essentially based on a finding 
that the knee condition in service was acute and self 
limiting.  The Veteran did not appeal this decision.  In 
February 2001, the Veteran requested to reopen his claim for 
left knee disability.  Rating decision dated in January 2002, 
however, determined that new and material evidence had not 
been submitted to reopen a bilateral knee condition.  It was 
noted that the evidence submitted essentially duplicated 
evidence previously submitted.  The Veteran disagreed with 
this decision and a SOC was furnished.  The Veteran did not 
submit a timely appeal and therefore, this decision is final.  
See 38 U.S.C.A. § 7105 (West 1999); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  

In October 2004, the Veteran again requested to reopen his 
claim.  In May 2005, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a bilateral knee condition.  The 
Veteran perfected an appeal of this issue.  The Board 
observes that service connection for a left knee disability 
was subsequently granted.  

On review, it appears that the RO reopened the Veteran's 
claim and obtained an examination regarding secondary service 
connection.  Notwithstanding the RO's action, it is a 
jurisdictional requirement that the Board reach its own 
determination as to whether new and material evidence has 
been presented.  The Board is required to consider the issue 
of finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); see Barnett v. Brown, 
8 Vet. App. 1 (1995).

At the time of the January 2002 denial, the evidence of 
record included the Veteran's service treatment records and 
VA examination dated in April 1972.  Service records dated in 
March 1970 note that x-rays of the week prior were negative 
but that the Veteran's knees still hurt real bad.  Clinical 
record dated in September 1971 requested an orthopedic 
consultation for complaints of sudden pain in the left knee 
that moved in the right knee later.  It was noted he was 
symptomatic in Vietnam a couple of months ago.  Consultation 
report indicates that the orthopedic examination was within 
normal limits.  On examination for separation in November 
1971, the Veteran's lower extremities were reported as 
normal.  

On VA examination in April 1972, the Veteran reported that he 
suffered an injury to both knees.  He complained of pain with 
walking, bending, and at night.  Objectively, examination of 
both knees revealed no swelling, tenderness or lost motion.  
The knees were stable and there was no crepitation or other 
abnormality.  Diagnosis was symptomatic residuals of injuries 
to both knees without positive findings on examination.  

Evidence received since the final January 2002 decision 
includes an April 2007 VA general medical examination showing 
a diagnosis of degenerative joint disease in the bilateral 
knees.  This evidence is new as it was not previously 
considered.  The Board also finds this evidence material in 
that it relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  That is, 
it shows evidence of current right knee disability.  Thus, 
the claim is reopened.  

Having reopened the claim, the Board must consider it on its 
merits.  The Veteran has been provided notice regarding how 
to substantiate a claim for service connection for his knee.  
As such, there is no prejudice to the Veteran in proceeding 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

VAMC record dated in January 2005 documents the Veteran's 
report that his right knee was starting to ache.  

On VA general medical examination in April 2007, the Veteran 
reported knee pain.  Range of motion on the right was from 0 
to 140 degrees with no additional loss of motion on 
repetitive use.  Diagnosis was degenerative joint disease of 
the knees.  

On VA joints examination in January 2008, the Veteran 
reported the onset of a right knee condition in 1973-1974.  
He believed that his right knee started hurting after he 
injured his left knee.  He thinks that he favored his left 
knee due to the injury.  He denied any specific injury or 
trauma to the right knee.  On physical examination, range of 
motion of the right knee was from 0 to 140 degrees.  
Diagnosis was degenerative joint disease of the right knee.  
The examiner opined that it was less than likely that the 
Veteran's right knee condition was caused by or a result of 
his left knee condition.  The following rationale was 
provided:

It is common to see osteoarthritis of the 
knee following a meniscectomy as seen in 
the Veteran's left knee.  It is not 
common to undergo surgery for a torn 
meniscus of one knee then develop 
degenerative arthritis of the opposite 
knee, related to taking more weight on 
that side because of protecting the 
operated knee during walking.  Unless 
there was major complications that have 
caused the Veteran to have significant 
alteration in his gait pattern, i.e. 
resulted in a major post-surgical limp 
occurring over a prolong[ed] period of 
time, it is less than likely the 
degenerative joint disease of the right 
knee is a result of the Veteran's left 
knee condition.  According to the 
literature, there is no evidence clinical 
or from gait studies to suggest, that the 
greater weight is borne by the unoperated 
leg following meniscectomy of the 
opposite limb.  A[n] orthopedic note 
dated [in March 2005] did not indicate 
the Veteran had a significant limp.

At the October 2008 hearing, the Veteran's spouse testified 
that he uses his right leg to compensate for his left.  

The Veteran most recently underwent a VA joints examination 
in November 2008.  At that time, he reported that he 
developed right knee problems approximately 3 years after the 
left knee injury.  Diagnosis remained degenerative joint 
disease of the right knee.  

Evidence of record shows in-service complaints of right knee 
pain.  However, these complaints appear to have been acute 
and transitory and resolved without objective residuals.  By 
the Veteran's own testimony, he did not have the additional 
onset of right knee pain for several years after service and 
the evidence of record does not show current right knee 
disability related to active military service or events 
therein.  There is also no evidence of right knee arthritis 
manifested to a compensable degree within one year following 
discharge from service.  Regarding secondary service 
connection, the competent evidence is against a finding that 
any right knee disability is proximately due to or aggravated 
by the service-connected left knee.  The Board acknowledges 
the Veteran's contentions but notes he is not competent to 
render a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim for 
service connection for a right knee disability and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

TDIU

The Veteran contends he is entitled to TDIU.  In his 
application, he reported that he last worked in April 2006 
and that he left his last job because of disability.  He 
indicated that he could not work due to his left knee and 
PTSD.  He has not tried to obtain employment since April 
2006.  He reported an eighth grade education.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The Veteran is currently service-connected for PTSD (50 
percent); tinnitus (10 percent); left knee arthritis (10 
percent); ligamentous instability of the left knee (10 
percent); and left ear hearing loss (0 percent).  Combined 
evaluation is 60 percent from February 28, 2001.  Thus, the 
veteran does not meet the schedular requirements for a grant 
of TDIU.  

Notwithstanding, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards should submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a).  38 C.F.R. § 4.16(b) 
(2008).  A finding of total disability is appropriate "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation." 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

Entitlement to a total compensation rating must be based 
solely on the impact of a veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  The question in a TDIU case is whether a 
veteran is capable of performing the physical and mental acts 
required by employment and not whether a veteran is, in fact, 
employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

SSA examination in August 2006 indicates the Veteran was 
seeking disability for left knee impairment, emphysema, PTSD, 
depression, degenerative disc disease, lung problem, 
arthritis, hypertension, and cardiovascular disease.  He 
reported 8 years of formal education and that he has a GED.  
He reported that he was terminated from his last job because 
he had to take pain medication and could not pass the urine 
test.  Impression was (1) history of left knee injury, 
bilateral knee pain; (2) COPD/emphysema; (3) depression and 
PTSD; (4) hypertension; (5) chronic low back pain; (6) 
alcohol abuse; and (7) liver disease probably secondary to 
alcohol drinking.  The examiner provided the following 
assessment:
 
In regard to the workplace, based on 
today's physical examination the clamant 
should be able to work 4 hours a day 
primarily in a seated position with 
occasional standing and walking.  He has 
decreased sensations and mild weakness on 
the left upper extremity.  The etiology 
is unknown.  He should be able to lift, 
push, pull or carry 5 pounds frequently 
and 10 pounds occasionally.  He should be 
able to use his upper bilateral 
extremities for reaching or fine 
manipulation.  He is not able to bend 
over, kneel or squat.  He is probably not 
able to climb.  His left knee pain is 
worse than the right knee pain.  The left 
lower extremity for operating foot 
controls is markedly limited.  He should 
be able to use his right lower extremity 
for light duty operating foot controls in 
sitting position.  There should be no 
restrictions with working in extremes of 
temperature or humidity changes.  There 
should be no restrictions with working 
with exposure to dust, fumes or gas 
environment.  There should be no 
restrictions for working around moving 
machinery...  He should [be] able to drive 
automotive equipment....  

A December 2006 statement from the Veteran's previous 
employer indicated that he was terminated in April 2006 for 
refusing a drug screen.  

Various diagnoses were noted on the April 2007 VA general 
medical examination.  The examiner indicated that the 
Veteran's back disability, bilateral knee disability, and 
COPD would have significant effects on his usual occupation.  

On VA PTSD examination in November 2008, the Veteran reported 
that he had an accident on the job and had narcotics 
prescribed to him and his job was fully aware of this.  He 
reported that he failed his drug test and he was fired.  

VAMC records suggest the Veteran continues to pursue a claim 
for SSA disability benefits.

It is clear from the record that the Veteran is significantly 
limited in his abilities due to both service-connected and 
nonservice-connected disabilities.  The Board acknowledges 
that the Veteran's PTSD caused some problems at work and that 
the Veteran does not like being around people.  By his own 
testimony, however, he was able to get along with others as 
needed.  Evidence of record shows that despite his mental and 
physical disabilities, the Veteran was able to maintain full-
time gainful employment until he was terminated for refusing 
to take a drug test.  

Therefore, considering the SSA evaluation, the GAF scores 
assigned on mental health evaluation, and the remaining 
clinical findings of record, it appears that the Veteran 
remains capable of gainful employment.  Furthermore, even if 
it were assumed that the Veteran is no longer unemployable, 
the overall evidence suggests that the bulk of his 
occupational impairment is attributable to non service-
connected disabilities.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that entitlement to TDIU is not 
warranted.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  




ORDER

An evaluation greater than 50 percent for PTSD is denied.

An evaluation greater than 10 percent for tinnitus is denied.

An evaluation greater than 0 percent for hearing loss, left 
ear is denied.

Service connection for hepatitis is denied.

Service connection for emphysema is denied.

New and material evidence sufficient to reopen the claim of 
service connection for a back disability has not been 
submitted; the appeal is denied.  

New and material evidence sufficient to reopen the claim of 
service connection for a right knee disability has been 
submitted and the claim is reopened.

Service connection for a right knee disability is denied.  

TDIU is denied.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


